Citation Nr: 0701270	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-31 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether a timely notice of disagreement was received as to 
the March 1995 rating decision, insofar as it denied service 
connection for malaria and fracture of the left index finger.  



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel








INTRODUCTION

The veteran had active service from January 1951 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
August 2002, which decided that a statement dated and 
received in July 2000 was not a timely notice of disagreement 
with a March 1995 rating decision denying service connection 
for malaria and fracture of the left index finger. 


FINDINGS OF FACT

1.  In a letter dated March 14, 1995, the veteran was 
notified of a March 3, 1995 rating decision which, in 
pertinent part, denied service connection for malaria and 
fracture of the left index finger, and of his appellate 
rights.  

2. A notice of disagreement with the March 1995 rating 
decision, dated July 8, 2000, was received by VA on July 11, 
2000, more than one year following the March 14, 1995 VA 
letter notifying the appellant of the decision.


CONCLUSION OF LAW

A timely Notice of Disagreement with respect to the March 
1995 rating decision, insofar as it denied service connection 
for malaria and fracture of the left index finger, was not 
received, and the March 1995 rating decision is final.  38 
U.S.C.A. §§ 5104, 7105 (West 2002); 38 C.F.R. §§ 19.25, 
20.200, 20.201, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Notice of Disagreement (NOD) with a decision must be in 
writing, and must be filed within one year of the mailing of 
the notice of the decision.  38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. §§ 20.201, 20.302.  If a NOD is not filed within the 
prescribed period, the decision becomes final.  38 U.S.C.A. § 
7105(c).   

The veteran's initial claim for service connection for burns 
of the left leg, malaria, and a fractured left index finger 
was received in November 1994.  After an examination, the RO 
issued a rating decision in March 1995, which granted service 
connection for the left leg burn residuals (and assigned a 10 
percent rating), and denied service connection for malaria 
and fracture of the left index finger.  A cover letter with a 
copy of the rating decision, and a copy of the veteran's 
appellate rights, was mailed to the veteran, with a copy to 
his then-authorized representative, on March 14, 1995.

In a statement dated and received in July 2000, the veteran 
said that as of July 7, 2000, he wanted to appeal the 
decision handed down March 14, 1995.  This statement from the 
veteran was well after the one-year period.  Moreover, 
although there is a minor error in the veteran's address on 
the notice concerning the box number, he does not claim that 
he did not receive this letter in a timely fashion; indeed, 
his attempted NOD included a copy of the cover letter.  

The veteran's contentions in connection with this appeal have 
focused on the underlying claims for service connection.  He 
is advised that those issues are not on appeal.  The claims 
for service connection for malaria and left index finger 
fracture residuals were again denied, most recently in a July 
2005 rating decision, on the basis that no new and material 
evidence had been submitted; this decision was not appealed 
and is final.  In the meantime, the veteran has raised 
several other claims, but has not perfected an appeal as to 
the RO's actions on any of them.  

Once a claim is denied by the RO, and the veteran does not 
appeal within a year of the notice to him of the denial, the 
decision is final, and the benefit can only be granted if (1) 
the veteran provides new and material evidence to reopen the 
claim, and then evidence sufficient to grant the benefit is 
developed; (2) there is a change in the law affecting the 
veteran's entitlement to that benefit; (3) clear and 
unmistakable error (CUE) is found in the final rating 
decision denying the benefit.  If the veteran wishes to make 
a CUE claim, he is advised that allegations of CUE must be 
raised with sufficient particularity.  See Phillips v. Brown, 
10 Vet. App. 25 (1997).  Moreover, a disagreement with how 
the evidence is weighed and evaluated is not clear and 
unmistakable error.  See Baldwin v. West, 13 Vet. App. 1 
(1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, a failure in the duty to assist is not CUE.  

In summary, the Board finds that the appellant was properly 
provided notice of the March 1995 rating decision and of his 
appellate rights.  He has not proffered any excuse for his 
failure to file a timely notice of disagreement with the 
March 1995 RO decision.  Absent a timely notice of 
disagreement, the March 1995 rating decision which denied 
service connection for malaria and fracture of the left index 
finger is final.  The appellant can seek to re-open his claim 
based upon submission of new and material evidence at any 
time.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).




	(CONTINUED ON NEXT PAGE)



ORDER

A notice of disagreement was not timely filed with respect to 
a March 1995 rating decision, which denied service connection 
for malaria and fracture of the left index finger; the appeal 
is denied.  


____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


